*958Law §§ 110.00,130.35 [3]), and two counts each of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (Penal Law § 260.10 [1]). We reject his contention that the verdict is against the weight of the evidence. “Great deference is to be accorded to the fact-finder’s resolution of credibility issues based upon its superior vantage point and its opportunity to view witnesses, observe demeanor and hear the testimony” (People v Valencia, 263 AD2d 874, 876, lv denied 94 NY2d 799; see, People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, King, J.— Rape, 1st Degree.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Burns, JJ.